        Case 1:20-cv-00067-RH-GRJ Document 125 Filed 07/20/20 Page 1 of 4


                                                                                Page 1 of 4

               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION



KIRK NIELSEN et al.,

                   Plaintiffs,
                                               CONSOLIDATED
v.                                             CASE NO. 4:20cv236-RH-MJF

RON DESANTIS et al.,

                   Defendants.

___________________________________________________/


                     ORDER DISMISSING THE NIELSEN AND
                 WILLIAMS CLAIMS AND REFERRING THE GRUBB
                   CLAIM FOR A SETTLEMENT CONFERENCE


         The plaintiffs in these two consolidated actions challenge Florida voting

procedures in various respects. There are three sets of plaintiffs—the original

plaintiffs in each of the two actions and a third set of plaintiffs who intervened.

The two sets of original plaintiffs—sometimes referred to as the Nielsen plaintiffs

and the Williams plaintiffs—have entered into a settlement agreement with some

of the defendants. The settlement agreement calls for dismissal of all claims of

these two sets of plaintiffs, some with and some without prejudice as set out in this




Consolidated Case No. 4:20cv236-RH-MJF
        Case 1:20-cv-00067-RH-GRJ Document 125 Filed 07/20/20 Page 2 of 4


                                                                               Page 2 of 4

order. The claims of the intervening plaintiffs—sometimes referred to as the Grubb

plaintiffs—have not been settled.

         Because of the settlement agreement, only the Grubb plaintiffs’ claims will

go forward. The Grubb plaintiffs’ unopposed motion for a settlement conference

before a magistrate judge was granted on the record of the hearing on July 20—a

hearing that occurred at the time when the trial had been scheduled to begin. The

unopposed request of some of the defendant Supervisors of Elections to continue

the trial to July 27 also was granted on the record.

         Earlier orders dismissed the claims of the plaintiffs Acacia Williams, Bianca

Maria Baez, and Zebra Coalition, and the plaintiffs abandoned their claims against

the Florida Elections Canvassing Commission in its name. Judgment confirming

these dismissals were not entered under Federal Rule of Civil Procedure 54(b). I

now expressly determine that there is no just reason for delay and direct the clerk

to enter judgment as set out below.

         In Case No. 1:20cv67, the judgment will be entered under Federal Rule of

Civil Procedure 54(b). In Case No. 4:20cv236, the judgment will be a Federal Rule

of Civil Procedure 58 final judgment, because the Grubb plaintiffs intervened only

in Case No. 1:20cv67. The consolidated docket will remain open, and filings

should continue to be made only in the consolidated docket, except as otherwise

indicated in the order consolidating the case, ECF No. 67 in Case No. 4:20cv236.

Consolidated Case No. 4:20cv236-RH-MJF
        Case 1:20-cv-00067-RH-GRJ Document 125 Filed 07/20/20 Page 3 of 4


                                                                                  Page 3 of 4

         IT IS ORDERED:

         1. The Nielsen plaintiffs’ motion to voluntarily dismiss, ECF No. 603, is

granted.

         2. The clerk must enter judgments in each of the consolidated actions that, as

appropriate in the specific action, (a) dismiss all claims of the plaintiffs Acacia

Williams and Bianca Maria Baez without prejudice, (b) dismiss all claims of the

plaintiff Zebra Coalition for lack of jurisdiction, (c) dismiss all claims against the

Florida Elections Canvassing Commission in its name for lack of jurisdiction, (d)

dismiss, with prejudice as to the state-level defendants and without prejudice as to

the county-level defendants, the Williams plaintiffs’ claim challenging the failure

to provide an accessible method for virtually or manually impaired voters to cast a

private and independent mail ballot, and (e) dismiss all other claims of the Nielsen

and Williams plaintiffs with prejudice.

         3. The trial of the Grubb plaintiffs’ claim is continued to July 27, 2020, at

10:00 a.m.

         4. The motion for a settlement conference before a magistrate judge, ECF

Nos. 597 and 598, is granted. The Grubb plaintiffs’ claim is referred to Magistrate

Judge Martin A. Fitzpatrick for a settlement conference. Judge Fitzpatrick will

control all scheduling and procedural matters relating to the settlement conference.

Judge Fitzpatrick will have no further role in the case; any further matter referred

Consolidated Case No. 4:20cv236-RH-MJF
         Case 1:20-cv-00067-RH-GRJ Document 125 Filed 07/20/20 Page 4 of 4


                                                                                Page 4 of 4

to a magistrate judge will be referred to a different magistrate judge. Everything

said during the settlement conference—other than the terms of any settlement

agreement itself—is confidential and inadmissible as a settlement negotiation. See

N.D. Fla. Loc. R. 16.3.

         5. The Grubb plaintiffs’ motion, ECF No. 586, for leave to file a

supplemental trial brief is granted. The brief, ECF No. 586-1, is deemed properly

filed.

         6. The state defendants’ motion, ECF No. 587, to supplement their exhibit

list is granted.

         7. The Grubb plaintiffs’ motion, ECF No. 594, to amend their exhibit list,

witness list, and deposition designations is granted.

         8. All other pending motions are denied as moot.

         SO ORDERED on July 20, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Consolidated Case No. 4:20cv236-RH-MJF
